EXHIBIT 10.1
 
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), (II) SUCH SECURITIES
MAY BE SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT, OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.
 
SUBJECT TO THE PROVISIONS OF SECTION 13 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. (EASTERN TIME) ON THE TENTH ANNIVERSARY (THE “EXPIRATION DATE”) OF
AUGUST 3, 2009 (THE “ORIGINAL ISSUANCE DATE”).
 
WABASH NATIONAL CORPORATION
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
FOR VALUE RECEIVED, Trailer Investments, LLC (the “Warrantholder”), is entitled
to purchase, subject to the provisions of this Warrant, from Wabash National
Corporation, a Delaware corporation (the “Company”), at any time not later than
5:00 p.m. (Eastern Time) on the Expiration Date, at an exercise price per share
equal to $0.01 (such exercise price, as adjusted from time to time in accordance
with the terms of this Warrant, the “Warrant Price”), 9,355,865 shares (the
“Warrant Shares”) of the Company’s Common Stock, par value $0.01 per share
(“Common Stock”).  The number of Warrant Shares purchasable upon exercise of
this Warrant shall be subject to adjustment from time to time as described
herein.  Capitalized terms used but not otherwise defined in this Warrant shall
have the meanings ascribed to such terms in the Securities Purchase Agreement,
dated as of the July 17, 2009, by and between the Company and the Warrantholder
(the “Purchase Agreement”).  This Warrant, dated as of May 28, 2010 (the
“Issuance Date”), is being issued as a replacement of that certain Warrant dated
as of the Original Issuance Date issued to the Warrantholder (the “Original
Warrant”) to give effect to the partial exercise of the Original Warrant and the
terms of the Consent dated as of May 24, 2010 between the Warrantholder and the
Company (the “Consent”)
 
Section 1. Registration.  The Company shall maintain books for the transfer and
registration of this Warrant.  Upon the initial issuance of this Warrant, the
Company shall issue and register this Warrant in the name of the Warrantholder.
 
Section 2. Transfers.  As provided herein, this Warrant may be transferred to
any person or entity but only pursuant to a registration statement filed under
the Securities Act or pursuant to an exemption from such registration.  Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, within five
calendar days following the surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and a new Warrant shall be
issued to the transferee and the surrendered Warrant shall be canceled by the
Company within such five calendar day period.
 
1

--------------------------------------------------------------------------------


 
Section 3. Exercise of Warrant.  Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to the Expiration Date upon surrender of this Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by wire transfer of funds (or, in certain
circumstances, by cashless exercise as provided in Section 4) of the aggregate
Warrant Price for that number of Warrant Shares then being purchased, to the
Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Warrantholder).  The Warrant Shares so purchased
shall be deemed to be issued to the Warrantholder or the Warrantholder’s
designee, as the record owner of such shares, as of the close of business on the
date on which this Warrant shall have been surrendered (or the date evidence of
loss, theft or destruction thereof and security or indemnity reasonably
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered.  The Warrant Shares shall be credited to the book entry account of
the Warrantholder within a reasonable time, not exceeding three business days,
after this Warrant shall have been exercised (such crediting, a “Book Entry
Delivery”) or, if requested in writing by the Warrantholder, the Certificates
for the Warrant Shares so purchased shall be delivered to the Warrantholder
within a reasonable time, not exceeding three business days, after this Warrant
shall have been exercised (such delivery of certificates, a “Certificated
Delivery”). If a Certificated Delivery is requested by the Warrantholder, the
certificates so delivered shall be in such denominations as may be requested by
the Warrantholder and shall be registered in the name of the Warrantholder or
such other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement.  If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of a Book Entry Delivery or a Certificated Delivery, as applicable, deliver
to the Warrantholder a new Warrant representing the right to purchase the number
of shares with respect to which this Warrant shall not then have been
exercised.  As used herein, “business day” means a day, other than a Saturday or
Sunday, on which banks in New York, New York are open for the general
transaction of business.
 
Section 4. Cashless Exercise.  Notwithstanding any other provision contained
herein to the contrary, the Warrantholder may elect to receive, without payment
by the Warrantholder of the aggregate Warrant Price in respect of the shares of
Common Stock to be acquired, shares of Common Stock having a Fair Market Value
equal to the Market Price of all shares of Common Stock that may then be
purchased upon full exercise of this Warrant, less the aggregate Warrant Price
for all such shares, or any specified portion thereof, by the surrender to the
Company of this Warrant (or such portion of this Warrant being so exercised)
together with a Net Issue Election Notice, in the form annexed hereto as
Appendix B, duly executed, to the Company. Thereupon, the Company shall issue to
the Warrantholder such number of fully paid, validly issued and nonassessable
shares of Common Stock as is computed using the following formula:
 
X = Y (A - B)
     A
 
where
 
 
X =
the number of shares of Common Stock to which the Warrantholder is entitled upon
such cashless exercise;

 
 
Y =
the total number of shares of Common Stock covered by this Warrant for which the
Warrantholder has surrendered purchase rights at such time for cashless exercise
(including both shares to be issued to the Warrantholder and shares as to which
the purchase rights are to be canceled as payment therefor);

 
 
A =
the Market Price of one share of Common Stock as of the date the net issue
election is made; and

 
 
B =
the Warrant Price;

 
provided that if X is equal to zero or a negative number, then the Warrantholder
shall not be entitled to receive any Warrant Shares pursuant to a cashless
exercise in accordance with this Section 4.
 
2

--------------------------------------------------------------------------------


 
Section 5. Compliance with Securities Act.  Except as provided in the Purchase
Agreement, the Company may cause the legend set forth on the first page of this
Warrant to be set forth on each Warrant, and a similar legend on any security
issued or issuable upon exercise of this Warrant, unless counsel for the Company
is of the opinion as to any such security that such legend is unnecessary.  The
Warrantholder hereby represents and warrants to the Company that the
Warrantholder is acquiring the Warrant and the Warrant Shares purchasable upon
exercise of this Warrant (collectively, the “Securities”) for investment for its
own account and not with a view to, or for resale in connection with, any
distribution thereof.  The Warrantholder acknowledges and understands that the
Securities have not been registered under the Securities Act or applicable state
securities laws and may not be offered, sold, assigned, pledged, transferred or
otherwise disposed of unless (a) such Securities have been registered for sale
pursuant to the Securities Act, (b) such Securities may be sold pursuant to Rule
144 of the Securities Act, or (c) the Company has received an opinion of counsel
reasonably satisfactory to the Company that such transfer may lawfully be made
without registration under the Securities Act or qualification under applicable
state securities laws.
 
Section 6. Payment of Taxes.  The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law to the extent any such tax is due.
 
Section 7. Replacement.  Upon receipt of evidence reasonably satisfactory to the
Company (an affidavit of the Warrantholder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of this Warrant, and in
the case of any such loss, theft or destruction, upon receipt of indemnity
reasonably satisfactory to the Company (provided that if the Warrantholder is a
financial institution or other institutional investor, then the Warrantholder’s
own agreement shall be satisfactory; it being understood and agreed that each of
Trailer Investments, LLC and its affiliates shall constitute an institutional
investor for such purpose), or, in the case of any such mutilation upon
surrender of this Warrant, the Company shall (at its expense) execute and
deliver in lieu of this Warrant a new Warrant of like kind representing the
number of Warrant Shares represented by such lost, stolen, destroyed or
mutilated Warrant and dated the date of such lost, stolen, destroyed or
mutilated Warrant.
 
3

--------------------------------------------------------------------------------


 
Section 8. Reservation of Common Stock; Outstanding Options.  The Company hereby
represents and warrants that there have been reserved, and the Company shall at
all applicable times keep reserved until issued (if necessary), out of the
authorized and unissued shares of Common Stock, the maximum number of shares
issuable upon the exercise of the rights of purchase represented by this
Warrant.  The Company represents, warrants and covenants that all Warrant Shares
issued upon due exercise of this Warrant shall be, at the time of delivery of
the certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock.  The Company represents and
warrants that, as of the Original Issuance Date, (a) 31,248,755 shares of Common
Stock have been issued and remain outstanding, (b) 2,181,541 Options (as defined
below) have been issued or granted, and (c) no Convertible Securities (as
defined below) have been issued or remain outstanding.
 
Section 9. Adjustment of Number of Warrant Shares.  In order to prevent dilution
of the rights granted under this Warrant (including on account of the Out of the
Money Options) the number of Warrant Shares obtainable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 9; provided that if more than one subsection of this Section 9 is
applicable to a single event, then the subsection shall be applied that produces
the largest adjustment and no single event shall cause an adjustment under more
than one subsection of this Section 9 so as to result in duplication; provided,
further, that, with respect to any Warrantholder that is not a Trailer Investor
(as defined in the Investor Rights Agreement), no adjustment shall be made
pursuant to Section 9(a) or Section 9(b) if, immediately prior to the time at
which such adjustment would otherwise be made, the number of shares of Common
Stock exercisable under this Warrant and any other Warrant held by the
Warrantholder or any of its affiliates is for fewer than 2,800,570 shares of
Common Stock (provided, however, that such number shall be adjusted from time to
time in the same manner as the number of Warrant Shares subject to this Warrant
is adjusted in accordance with Section 9(c) and Section 9(d)).  For the
avoidance of doubt, the Warrant Price shall not be subject to adjustment
hereunder.  For the purposes of this Warrant, the following terms have the
meanings set forth below:
 
“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Section 9(b)(i) and Section
9(b)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
issuable upon exercise of this Warrant.
 
“Convertible Securities” means any stock or securities (directly or indirectly)
convertible into or exchangeable for Common Stock.
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property, as jointly determined in
good faith by the Board of Directors of the Company and the Warrantholder,
assuming a willing buyer and willing seller; provided that no minority or
illiquidity discount shall be taken into account and no consideration shall be
given to any restrictions on transfer, or to the existence or absence of, or any
limitations on, voting rights.
 
4

--------------------------------------------------------------------------------


 
“Liquidity Event” means, (i) with respect to any Option (other than awards of
Common Stock), the last day of the fiscal quarter during which such Option is
exercised or in respect of which any liquidity event has occurred, including the
cashing out of such Option or the underlying share of Common Stock, the payment
of any consideration or the exchange or rollover of such Option (or the
underlying share of Common Stock), provided, however, that if any of the
foregoing occur in connection with any transaction or a series of related
transactions in which the liquidity for the Warrant or the Warrant Share occurs
substantially contemporaneously, then “Liquidity Event” shall mean the date on
which such transaction or the last portion of such series of related
transactions is consummated, and (ii) with respect to any Option that is an
award of Common Stock, the date of grant of such Option.
 
“Market Price” means, as of a particular date (the “Valuation Date”), the
following: (i) if the Common Stock is then quoted on the New York Stock
Exchange, Inc. (“NYSE”), The Nasdaq Stock Market, Inc. (“Nasdaq”), the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association (together with the NYSE,
Nasdaq and Bulletin Board, “Trading Markets” and each, a “Trading Market”), the
average of the daily volume weighted average prices, as reported by Bloomberg
Financial L.P., of one share of Common Stock on a Trading Market for a period of
five trading days consisting of the trading day immediately prior to the
Valuation Date and the four trading days prior to such date; or (ii) if the
Common Stock is not then quoted on a Trading Market, the Fair Market Value of
one share of Common Stock as of the Valuation Date, as jointly determined in
good faith by the Board of Directors of the Company and the Warrantholder.  If
the Common Stock is not then listed on a Trading Market, then the Board of
Directors of the Company shall respond promptly, in writing, to an inquiry by
the Warrantholder prior to the exercise hereunder as to the Fair Market Value of
a share of Common Stock as determined in good faith by the Board of Directors of
the Company.  In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the Fair Market Value in respect of
clause (ii) above, the Company and the Warrantholder shall jointly select an
appraiser who is experienced in such matters.  The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
equally by the Company and the Warrantholder.
 
“Options” means any rights or options to subscribe for or purchase Common Stock
or Convertible Securities and any awards of Common Stock or Convertible
Securities.
 
“Out of the Money Options” means any Options existing as of the Signing Date
with an exercise in excess of $0.54, which have the right on such date to
convert to 2,195,442 shares of Common Stock.  For the avoidance of doubt, an Out
of the Money Option shall continue to remain an Out of the Money Option after a
repricing, exchange or similar action with respect to such Out of the Money
Option.
 
“Signing Date” means July 17, 2009.
 
5

--------------------------------------------------------------------------------


 
(a) Adjustment of Number of Warrant Shares Issuable upon Exercise of Warrant.
 
(i) If and whenever on or after the Original Issuance Date of this Warrant the
Company issues or sells, or in accordance with Section 9(b) is deemed to have
issued or sold, any shares of Common Stock for a consideration per share less
than (x) $0.54 (as such amount is proportionately adjusted for stock splits,
stock combinations, stock dividends and recapitalizations affecting the Common
Stock after the Original Issuance Date, the “Base Price”) or (y) the Market
Price of the Common Stock determined as of the date of such issue or sale, then
immediately upon such issue or sale the number of Warrant Shares issuable upon
exercise of this Warrant shall be increased to whichever of the following number
of Warrant Shares is greater:
 
(A) the number of Warrant Shares acquirable upon exercise of this Warrant
determined by multiplying number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such issue or sale by a fraction, the
numerator of which shall be the product derived by multiplying the Base Price of
the Common Stock by the number of shares of Common Stock Deemed Outstanding
immediately after such issue or sale, and the denominator of which shall be the
sum of (1) the number of shares of Common Stock Deemed Outstanding immediately
prior to such issue or sale multiplied by the Base Price of the Common Stock
determined as of the date of such issue or sale, plus (2) the consideration, if
any, received by the Company upon such issue or sale; or
 
(B) the number of Warrant Shares acquirable upon exercise of this Warrant
determined by multiplying the number of Warrant Shares acquirable upon exercise
of this Warrant immediately prior to such issue or sale by a fraction, the
numerator of which shall be the product derived by multiplying the Market Price
of the Common Stock by the number of shares of Common Stock Deemed Outstanding
immediately after such issue or sale, and the denominator of which shall be the
sum of (1) the number of shares of Common Stock Deemed Outstanding immediately
prior to such issue or sale multiplied by the Market Price of the Common Stock
determined as of the date of such issuance of sale, plus (2) the consideration,
if any, received by the Company upon such issue or sale.
 
(ii) Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the number of Warrant Shares acquirable upon
exercise of this Warrant in the case of the issuance of (A) securities issued
pursuant to the Purchase Agreement and securities issued upon the exercise or
conversion of those securities, and (B) shares of Common Stock issued or
issuable by reason of a dividend, stock split or other distribution on shares of
Common Stock (but only to the extent that such a dividend, split or distribution
results in an adjustment in the number of Warrant Shares acquirable upon
exercise of this Warrant pursuant to the other provisions of this Warrant).
 
(b) Effect of Certain Events on Number of Warrant Shares.  For purposes of
determining the adjusted number of Warrant Shares acquirable upon exercise of
this Warrant under Section 9(a), the following shall be applicable:
 
(i) Issuance of Options.  If the Company in any manner grants or sells any
Options, then upon the occurrence of a Liquidity Event with respect to such
Options the number of Warrant Shares acquirable upon exercise of this Warrant
shall be increased such that the Warrantholder shall be entitled to acquire upon
exercise of this Warrant the same percentage of the fully diluted Common Stock
(i.e., determined by calculating all convertible instruments as fully converted)
immediately following or contemporaneous with the occurrence of such Liquidity
Event that the Warrantholder otherwise would have been entitled to acquire upon
exercise of this Warrant immediately prior to the occurrence of such Liquidity
Event (excluding, for purposes of such calculation, the number of Out of the
Money Options outstanding as of the Signing Date).  The Company shall promptly
provide the Warrantholder with written notice of the occurrence of any Liquidity
Event.  The adjustments set forth in this paragraph shall also be given effect
with respect to any transaction where the relevant Liquidity Event and liquidity
for the Warrant or the Warrant Shares occurs contemporaneously, in the same
transaction or as part of a series of related transactions.
 
6

--------------------------------------------------------------------------------


 
(ii) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities, and the price per share for which Common Stock
is issuable upon conversion or exchange thereof is less than (a) the Base Price
in effect immediately prior to the time of such issue or sale or (b) the Market
Price determined as of such time, then the maximum number of shares of Common
Stock issuable upon conversion or exchange of such Convertible Securities shall
be deemed to be outstanding and to have been issued and sold by the Company for
such price per share.  For the purposes of this paragraph, the “price per share
for which Common Stock is issuable upon conversion or exchange thereof” is
determined by dividing (A) the total amount received or receivable by the
Company as consideration for the issue or sale of such Convertible Securities,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Company upon the conversion or exchange thereof, by (B) the total maximum
number of shares of Common Stock issuable upon the conversion or exchange of all
such Convertible Securities.  No further adjustment of the number of Warrant
Shares acquirable upon exercise of this Warrant shall be made upon the actual
issue of such Common Stock upon conversion or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustments of the number of Warrant
Shares acquirable upon exercise of this Warrant had been or are to be made
pursuant to other provisions of this Section 9(b), no further adjustment of the
number of Warrant Shares acquirable upon exercise of this Warrant shall be made
by reason of such issue or sale.
 
(iii) Change in Conversion Rate.  If the additional consideration, if any,
payable upon the issue, conversion or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable for Common Stock changes at any time, the number of Warrant Shares
acquirable upon exercise of this Warrant at the time of such change shall be
adjusted immediately to the number of Warrant Shares which would have been
acquirable upon exercise of this Warrant at such time had such Convertible
Securities still outstanding provided for such changed additional consideration
or changed conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 9(b), if the terms of any
Convertible Security which was outstanding as of the Original Issuance Date of
this Warrant are changed in the manner described in the immediately preceding
sentence, then such Convertible Security and the Common Stock deemed issuable
upon exercise, conversion or exchange thereof shall be deemed to have been
issued as of the date of such change; provided that no such change shall at any
time cause the number of Warrant Shares acquirable upon exercise of this Warrant
hereunder to be decreased.
 
7

--------------------------------------------------------------------------------


 
(iv) Treatment of Expired Options and Terminated Convertible Securities.  Upon
the expiration of any Option issued or granted on or following the Original
Issuance Date or the termination of any right to convert or exchange any
Convertible Securities without the exercise of such Option or right, the number
of Warrant Shares acquirable upon exercise of this Warrant shall be adjusted
immediately to the number of Warrant Shares which would have been acquirable
upon exercise of this Warrant at the time of such expiration or termination had
such Option or Convertible Securities, to the extent outstanding immediately
prior to such expiration or termination, never been issued.
 
(v) Treatment of Out of the Money Options Outstanding as of the Original
Issuance Date.  Upon the occurrence of a Liquidity Event with respect to any Out
of the Money Option at any time after the Signing Date, (A) if this Warrant
shall not have been exercised in full, then the number of Warrant Shares
acquirable upon exercise of this Warrant shall be increased such that the
Warrantholder shall be entitled to acquire upon exercise of this Warrant the
same percentage of the Common Stock outstanding immediately following the
occurrence of the Liquidity Event with respect to such Option that the
Warrantholder otherwise would have been entitled to acquire upon exercise of
this Warrant immediately prior to the occurrence of the Liquidity Event with
respect to such Option, or (B) if this Warrant shall have been exercised in
full, then the Company shall promptly, and in any event within three business
days, issue and deliver to the Warrantholder the requisite number of shares of
Common Stock such that the Warrantholder shall own the same percentage of the
Common Stock outstanding immediately following the occurrence of the Liquidity
Event with respect to such Option that the Warrantholder owned immediately prior
to the occurrence of the Liquidity Event with respect to such Option.  The
Company shall promptly provide the Warrantholder with written notice of the
occurrence of any Liquidity Event.  The adjustments set forth in this paragraph
shall also be given effect with respect to any transaction where the relevant
Liquidity Event and liquidity for the Warrant or the Warrant Shares occurs
contemporaneously in the same transaction or as part of a series of related
transactions.
 
(vi) Calculation of Consideration Received.  If any Common Stock or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
then the consideration received therefor shall be deemed to be the net amount
received by the Company therefor.  In case any Common Stock or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
the consideration other than cash received by the Company shall be the Fair
Market Value of such consideration, except where such consideration consists of
securities, in which case the amount of consideration received by the Company
shall be the Market Price thereof as of the date of receipt.  In case any Common
Stock or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity the amount of consideration therefor shall be deemed to be the Fair
Market Value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock or Convertible Securities, as the
case may be.  In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the Fair Market Value, the Company and
the Warrantholder shall jointly select an appraiser who is experienced in such
matters.  The decision of such appraiser shall be final and conclusive, and the
cost of such appraiser shall be borne equally by the Company and the
Warrantholder.
 
8

--------------------------------------------------------------------------------


 
(vii) Treasury Shares.  The number of shares of Common Stock outstanding at any
given time does not include shares owned or held by or for the account of the
Company or any Subsidiary of the Company, and the disposition of any shares so
owned or held shall be considered an issue or sale of Common Stock.
 
(viii) Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(c) Subdivision or Combination of Common Stock.  If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, then the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such subdivision shall be proportionately
increased.  If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, then the number of Warrant Shares acquirable upon
exercise of this Warrant shall be proportionately decreased.
 
(d) Reorganization, Reclassification, Consolidation, Merger or Sale.  Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction, which
in each case is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as “Organic Change.”  Prior to the consummation of any Organic Change,
the Company shall make appropriate provision (in form and substance reasonably
satisfactory to the Warrantholder) to insure that the Warrantholder shall
thereafter have the right to acquire and receive, in lieu of or addition to (as
the case may be) the Warrant Shares immediately theretofore acquirable and
receivable upon the exercise of this Warrant, such shares of stock, securities
or assets as would have been issued or payable in such Organic Change (if the
Warrantholder had exercised this Warrant immediately prior to such Organic
Change) with respect to or in exchange for the number of Warrant Shares
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such Organic Change not taken place.  In any such case, the Company shall
make appropriate provision (in form and substance satisfactory to the
Warrantholder) with respect to the Warrantholder’s rights and interests to
insure that the provisions of this Section 9 and Sections 10 and 11 hereof shall
thereafter be applicable to the Warrant.  The Company shall not effect any such
consolidation, merger or sale, unless prior to the consummation thereof, the
successor entity (if other than the Company) resulting from consolidation or
merger or the entity purchasing such assets assumes by written instrument (in
form and substance reasonably satisfactory to the Warrantholder), the obligation
to deliver to the Warrantholder such shares of stock, securities or assets as,
in accordance with the foregoing provisions, the Warrantholder may be entitled
to acquire.  Notwithstanding any other provision in this Warrant to the
contrary, the Warrantholder shall have the right, at its election, to sell or
exchange this Warrant (rather sell or exchange the Warrant Shares) in connection
with any Organic Change that is structured as a sale or exchange of securities
of the Company, and the Company shall use its reasonable best efforts to take
all actions necessary or reasonably requested by the Warrantholder to give
effect to such election.
 
9

--------------------------------------------------------------------------------


 
(e) Certain Events.  If any event occurs of the type contemplated by the
provisions of this Section 9 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors shall make an appropriate adjustment in the number of Warrant
Shares obtainable upon exercise of this Warrant so as to protect the rights of
the Warrantholder; provided that no such adjustment shall decrease the number of
Warrant Shares obtainable as otherwise determined pursuant to this Section 9.
 
Section 10. Dividends.  If the Company declares or pays any dividend upon the
Common Stock except for a stock dividend payable in shares of Common Stock (a
“Dividend”), then the Company shall pay to the Warrantholder at the time of
payment thereof the Dividend which would have been paid to such Warrantholder
had this Warrant been fully exercised immediately prior to the date on which a
record is taken for such Dividend, or, if no record is taken, the date as of
which the record holders of Common Stock entitled to such dividends are to be
determined.
 
Section 11. Purchase Rights.  If at any time the Company grants, issues or sells
any Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Warrantholder shall be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which such holder could have acquired if such holder had held the number of
Warrant Shares acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.
 
Section 12. Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 12, be deliverable upon such exercise, then the
Company, in lieu of delivering such fractional share, shall pay to the
exercising Warrantholder an amount in cash equal to the Market Price of such
fractional share of Common Stock on the date of exercise.
 
Section 13. Extension of Expiration Date.  If (a)(i) the Company fails to cause
any Registration Statement covering Registrable Securities (as such term is
defined in that certain Investor Rights Agreement, dated as of the date hereof,
by and between the Company and Trailer Investments, LLC, as amended,
supplemented or otherwise modified from time to time (the “Investor Rights
Agreement”)) to be declared effective prior to the applicable dates set forth
therein, or (ii) if any of the events specified in Section 7.1 of the Investor
Rights Agreement occurs, and the Blackout Period (as such term is defined in the
Investor Rights Agreement) (whether alone, or in combination with any other
Blackout Period) continues for more than sixty days in any twelve-month period,
or for more than a total of ninety days, or (b) the Company fails to provide the
notice required by Section 15(b) within the time periods set forth therein, then
the Expiration Date of this Warrant shall be extended one day for (1) in the
case of clause (a), each day beyond the sixty day or ninety day limits, as the
case may be, that the Blackout Period continues, or (2) in the case of clause
(b), each day after the ninetieth day prior to the Expiration Date that the
required notice has not yet been provided to the Warrantholder.
 
10

--------------------------------------------------------------------------------


 
Section 14. Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
 
Section 15. Notices to Warrantholder.
 
(a) Upon the happening of any event requiring an adjustment of the number of
Warrant Shares acquirable upon exercise of this Warrant, the Company shall
promptly give written notice thereof to the Warrantholder at the address
appearing in the records of the Company, stating the adjusted number of Warrant
Shares acquirable upon exercise of this Warrant resulting from such event and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.  Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.
 
(b) At least ninety but no more than one hundred twenty days prior to the
Expiration Date, the Company shall provide written notice to the Warrantholder
at the address appearing in the records of the Company, stating the calendar
date upon which the Expiration Date will occur.
 
Section 16. Identity of Transfer Agent.  The transfer agent for the Common Stock
is The Bank of New York Mellon Trust Company, N.A.  Upon the appointment of any
subsequent transfer agent for the Common Stock or other shares of the Company’s
capital stock issuable upon the exercise of the rights of purchase represented
by this Warrant, the Company will mail to the Warrantholder a statement setting
forth the name and address of such transfer agent; provided, however, that such
notice shall be provided for convenience only and shall not be required for
effectiveness of any such subsequent appointment.
 
Section 17. Further Assurances.  Except and to the extent as waived or consented
to by the Warrantholder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of  the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or reasonably required to protect
the rights of Warrantholder as set forth in this Warrant against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any Warrant Shares above the amount payable therefor
upon such exercise immediately before such increase in par value, (b) take all
such action as may be necessary or reasonably required in order that the Company
may validly and legally issue fully paid and nonassessable Warrant Shares upon
the exercise of this Warrant, (c) in the event that any adjustment to the number
of Warrant Shares (as defined in the Original Warrant) that was required to be
made under the terms of the Original Warrant  (other than adjustments expressly
waived pursuant to the terms of the Consent) was not made prior to its
cancellation, take all such action as may be necessary or reasonably required to
fully reflect such adjustment in the number of Warrant Shares (as defined
herein) issuable hereunder, and (d) use all reasonable best efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant.  Before taking any action which would result
in an adjustment in the number of Warrant Shares for which this Warrant is
exercisable, the Company shall use all reasonable  best efforts to obtain all
such authorizations or exemptions thereof, or consents thereto, as may be
necessary or reasonably required from any public regulatory body or bodies
having jurisdiction thereof.
 
11

--------------------------------------------------------------------------------


 
Section 18. Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by telex
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three days after such notice is deposited in first class mail,
postage prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier.  All notices shall be addressed as set forth below, or at such
other address as the Warrantholder or the Company may designate by ten days’
advance written notice to the other party:
 
If to the Company, then to:
 
Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention:        Chief Financial Officer
Facsimile:         (765) 771-5579
 
with a copy to (which shall not constitute notice):
 
Hogan Lovells LLP
100 International Drive
Suite 2000
Baltimore, MD 21202
Attention:        Michael J. Silver
Facsimile:         (410) 639-2741
 
If to the Warrantholder, then to:
 
Trailer Investments, Inc.
c/o Lincolnshire Management, Inc.
780 Third Avenue
New York, NY  10017
Attention:        Michael J. Lyons
                           Allan D. L. Weinstein
Facsimile:         (212) 755-5457
 
12

--------------------------------------------------------------------------------


 
with a copy to (which shall not constitute notice):
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:        Frederick Tanne, P.C.
                  Srinivas S. Kaushik
Facsimile:         (212) 446-6460
 
Section 19. Registration Rights.  The initial Warrantholder is entitled to the
benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Investor
Rights Agreement, and any subsequent Warrantholder may be entitled to such
rights in accordance with the terms of the Investor Rights Agreement.
 
Section 20. Successors.  All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
 
Section 21. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Warrant.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER
HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS WARRANT AND REPRESENTS AND WARRANTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
Section 22. No Rights as Stockholder.  Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.
 
Section 23. Amendment; Waiver.  This Warrant was issued in connection with the
consummation of the transactions contemplated by the Purchase Agreement.  Any
term of this Warrant may be amended or waived (including the adjustment
provisions included in Section 9 of this Warrant) upon the written consent of
the Company and the Warrantholder.
 
13

--------------------------------------------------------------------------------


 
Section 24. No Strict Construction.  The language used in this Warrant shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.
 
Section 25. Section Headings.  The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
 
[END OF PAGE]
[SIGNATURE PAGES FOLLOW]
 
14

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO WARRANT
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date.
 

  WABASH NATIONAL CORPORATION          
 
By:
/s/ Richard J. Giromini       Name: Richard J. Giromini       Title:   President
and Chief Executive Officer          

 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO WARRANT
 
ACCEPTED AND AGREED TO AS OF THE ISSUANCE DATE BY:
 

  TRAILER INVESTMENTS, LLC          
 
By:
/s/ Michael Lyons       Name: Michael Lyons       Title:   President          

 

--------------------------------------------------------------------------------


 
APPENDIX A
WABASH NATIONAL CORPORATION
WARRANT EXERCISE FORM
 
To: Wabash National Corporation
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that:
 
[Warrantholder to insert book entry instructions]
 
or
 
[certificates for the Warrant Shares be issued as follows:
 
_______________________________
Name
 
_______________________________
Address
 
_______________________________
_______________________________
Federal Tax ID No.
 
and delivered by
(certified mail to the above address, or

 
(other (specify): _______________________________________).]

 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, then that a new Warrant for the
balance of the Warrant Shares purchasable upon exercise of this Warrant be
registered in the name of the undersigned Warrantholder or the undersigned’s
assignee as below indicated and delivered to the address stated below.
 

--------------------------------------------------------------------------------


 
Dated: ___________________, ____
 
Signature:______________________
 
______________________________
Name (please print)
 
______________________________
______________________________
Address
______________________________
Federal Tax ID No.
 
Assignee:
_______________________________
_______________________________
 

--------------------------------------------------------------------------------


 
APPENDIX B
WABASH NATIONAL CORPORATION
NET ISSUE ELECTION NOTICE
 
To: Wabash National Corporation
 
Date: [_________________________]
 
The undersigned hereby elects under Section 4 of this Warrant to surrender the
right to purchase [____________] shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of [_____________] shares of Common Stock.  The
shares issuable upon such net issue election shall be issued in the name of the
undersigned or as otherwise indicated below.
 
_________________________________________
 
Signature
 
_________________________________________
 
Name for Registration
 
_________________________________________
 
Mailing Address




--------------------------------------------------------------------------------



